Citation Nr: 0927216	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active service from August 1988 to August 
1992.  He served in Southwest Asia (SWA) from August 29, 1990 
to March 27, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  By that rating action, the RO denied reopening 
the Veteran's previously denied claim for service connection 
for PTSD.  Upon receipt of the Veteran's notice of 
disagreement and further development, the RO reopened the 
claim but denied its merits in January 2003.  

In March 2006, the Board remanded the underlying claim for 
service connection for PTSD to the RO for additional 
development.  The requested development has not been 
completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a review of all evidence of record, the Board has 
determined that the Veteran's claim of entitlement to service 
connection for PTSD must be remanded for compliance with its 
prior remand directives to attempt to verify the Veteran's 
claimed in-service stressors.  

Specifically, while the RO/AMC caused the U.S. Army Joint 
Services Records Research Center (JSSRC) to research its 
archives for substantiation of the claimed stressors, it 
provided erroneous information as to the dates of the 
Veteran's service assignments. 





The Veteran maintains that his currently diagnosed PTSD is 
the result of being involved in active combat, as well as the 
following stressors that occurred while assigned to 
Headquarters (HQ) Platoon, Battery (BTRY) C, 1/5 Air 
Defense Artillery, 24th Infantry Division on Highway 8 
between Iraq and Kuwait while serving in Southwest Asia 
during Operation Desert Storm (the Veteran served in SWA from 
August 29, 1990 to March 27, 1991): 

(1) Being involved in combat operations while driving a 
truck of ammunitions behind the main body of the attack 
on Iraq between January 18, and February 28, 1991;

(2) Being subjected to incoming artillery fire and on 
one occasion, having an unexploded artillery shell land 
approximately twenty (20) feet away from his group; 

(3) Viewing bodies of, and running over, deceased Iraqi 
civilians and soldier, respectively, and;

(4) Witnessing his friend, J. R. A., lose his right leg 
in a mine accident. 

The RO/AMC asked JSRRC to research the unit history between 
January to August 1988.  As Operation Desert Storm did not 
begin until August 2, 1990, JSRRC was, obviously, unable to 
corroborate the Veteran's stressors.  

The Board is also aware that under the operating procedures 
of JSSRC, requests for research into claimed stressors must 
be framed in terms of 60 day increments. Presently, the 
Veteran has not provided adequate information within these 
time lines to enable adequate research.  Accordingly, the 
Veteran is advised that he should again attempt to provide 
the specific information as is requested below in paragraph 1 
of the Board's remand directives.




Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC must contact the Veteran 
and request that he provide a 
comprehensive listing of all claimed 
stressors, with the following specific 
information as to each stressor as well 
as any additional stressors claimed by 
the Veteran:

a.	The dates of such instances, within a 
60 day time frame of occurrence;

b.	The names and ranks of any casualties 
or wounded service members, other than 
J. R. A, and;

c.	Any other information which the 
Veteran may have as to the occurrence 
of the claimed stressor

2.  After waiting an appropriate time 
period for the Veteran to respond or 
upon the Veteran's response, the RO/AMC 
will forward the Veteran's account 
provided above as well as any other 
pertinent information from the claims 
files to the JSSRC, and follow 
established procedures as to 
corroboration of the following claimed 
stressors regarding the Veteran's unit, 
Headquarters Platoon, Battery C, 1/5th 
Air Defense Artillery, 24th Infantry 
Division from August 29, 1990 to March 
27, 1991:  




(i)  The Veteran's participation in 
combat as a truck driver transporting 
ammunition from August 29, 1990 to 
March 27, 1991; (i.e., whether the 
unit was tasked to accomplish this 
mission and the circumstances 
surrounding its accomplishment); 

(ii) If the Veteran responds with a 
specific date of this occurrence, 
being subject to incoming enemy 
artillery fire, and on one occasion, 
having an unexploded artillery shell 
land approximately 20 feet away from 
his group; and

(iii) ) If the Veteran responds with 
a specific date of this occurrence 
such as after a combat action or 
under other date specific information 
to permit effective research, viewing 
bodies of, and running over, deceased 
Iraqi civilians and soldier, 
respectively. 

Depending on the Veteran's response as 
to specific dates, the report should 
contain unit histories, after-action 
reports (AARs) of  Battery (BTRY) C, 
1/5 AAA 24th ID from August 29, 1990 to 
March 27, 1991; keyed to a specific 60 
day time frame .

If unable to provide such information, 
the JSRRC should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.

The Veteran must be informed of the 
results of the searches and all responses 
must be associated with the claims files.

3.  After the development requested above 
has been completed and any additional 
evidence has been associated with the 
claims files, and, if and only if, there 
is at least one objectively confirmed 
stressor, should the RO/AMC obtain 
additional treatment records of the 
Veteran from the Mountain Home, Tennessee 
VA Medical Center, dated from February 
2005 to the present, and schedule the 
Veteran for a VA psychiatric examination, 
if necessary.  

If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to provide the Veteran with 
additional substantive development regarding his claim for 
service connection for PTSD.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, in particular as to the need to provide specific 
information of the claimed stressors within a 60 day time 
frame, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 


including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


